
	

114 S2009 IS: The Bahrain Independent Commission of Inquiry (BICI) Accountability Act of 2015
U.S. Senate
2015-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2009
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2015
			Mr. Wyden (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit the sale of arms to Bahrain.
	
	
		1.Short title
 This Act may be cited as the The Bahrain Independent Commission of Inquiry (BICI) Accountability Act of 2015.
 2.FindingsCongress makes the following findings: (1)The Kingdom of Bahrain is a party to several international human rights instruments, including the International Covenant on Civil and Political Rights, adopted December 16, 1966, and entered into force March 23, 1976, and the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984.
 (2)The citizens of Bahrain significantly intensified their calls for government reform and respect for human rights in February 2011, with hundreds of thousands participating in nonviolent demonstrations.
 (3)Article 1 of the Royal Order No. 28 of July 1, 2011, established the Bahrain Independent Commission of Inquiry (BICI) and mandated the Commission to investigate and report on the events occurring in Bahrain in February/March 2011, and any subsequent consequences arising out of the aforementioned events, and to make such recommendations as it may deem appropriate.
 (4)The BICI was composed of well-renowned international human rights experts who were authorized to investigate human rights violations and recommend measures for accountability.
 (5)The BICI received approximately 9,000 written complaints from both Bahraini citizens and foreign residents who claimed to be victims of human rights violations, and the BICI conducted over 5,000 personal interviews with those individuals.
 (6)The 503-page BICI report investigating and reporting on the events that took place in Bahrain from February 2011, and the consequences of those events was submitted to the Government of Bahrain on November 23, 2011.
 (7)The BICI report made 26 recommendations for reconsideration of administrative and legal actions, and recommendations concerning the institutionalization of mechanisms designed to prevent the recurrence of similar events, and how to address them.
 (8)The King of Bahrain received the BICI report on November 23, 2011, and pledged to conceive and implement reforms that satisfy all segments of our population to achieve national reconciliation. (9)The Department of State stated on May 11, 2012, While the Government of Bahrain has begun to take some important steps to implement the recommendations of the Bahrain Independent Commission of Inquiry report, the country is becoming increasingly polarized and much work remains to be done..
 (10)On August 14, 2013, the Department of State submitted a report to Congress entitled Implementation of Recommendations by the Bahrain Independent Commission of Inquiry, which determined only 5 of the 26 recommendations of the BICI report to be fully Implemented by the Government of Bahrain. (11)The BICI report determined that the Bahrain Defence Force was one of the main organs involved in the implementation of Royal Decree No. 18 of 2011 pursuant to which the State of National Safety was declared in Bahrain.
 (12)The BICI report found the Bahrain Defence Force units holding law enforcement powers executed arrest warrants against some individuals, including doctors employed by the Salmaniya Medical Complex (SMC) and former parliamentarians.
 (13)Human Rights First has found that no officials from the Bahrain Defence Force have been held accountable for excessive use of violence against peaceful protesters since 2011.
 (14)Amnesty International determined that opposition leader Ali Salman is a prisoner of conscience who was sentenced to four years in prison, after an unfair trial, on June 15, 2015.
 (15)According to the Project on Middle East Democracy, the Government of Bahrain summoned Bahraini opposition leader Khalil al-Marzooq over an investigation into insulting a government ministry and inciting hatred on June 30, 2015, and July 1, 2015.
 (16)According to the Americans for Democracy and Human Rights in Bahrain, the Government of Bahrain re-arrested the recently released Bahraini opposition leader Ibrahim Sharif in connection with a speech in which he peacefully criticized the government and called for political reform on July 12, 2015.
 (17)The Department of State’s 2014 Human Rights Report on Bahrain released on June 25, 2014, found, The most serious human rights problems included … arrest and detention of protesters (some of whom were violent) on vague charges, occasionally leading to their torture and mistreatment in detention; and lack of due process in trials of political and human rights activists, students, and journalists, including harsh sentences..
 (18)The Department of State announced on June 29, 2015, the decision to lift the holds on security assistance to the Bahrain Defence Force and National Guard that were implemented following Bahrain’s crackdown on demonstrations in 2011.
			3.Prohibition on sale of certain arms to Bahrain
 (a)In generalNotwithstanding any other provision of law, the United States Government may not sell or transfer to the Government of Bahrain any of the items set forth in subsection (b) until the Secretary of State certifies that the Government of Bahrain has fully implemented all 26 recommendations set forth in the 2011 Bahrain Independent Commission of Inquiry (BICI) report.
 (b)Prohibited itemsThe items referred to in subsection (a) are as follows: (1)Tear gas.
 (2)Small arms. (3)Light weapons.
 (4)Ammunition for small arms and light weapons. (5)Humvees.
 (6)Other items that could reasonably be used for crowd control purposes.  